Citation Nr: 1440134	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1967 to May 1969 in the United States Army.  His awards and decorations include the Combat Medical Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Virtual VA paperless claims processing system reveals an August 2014 brief.  The remainder of documents in that file are either irrelevant to the issue on appeal or are duplicative of the records contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran was afforded a VA audiology examination in April 2010 during which he reported that his tinnitus began five to ten years earlier.  The examiner stated that the Veteran did not serve in combat and noted that his hearing was normal at separation.  Although she did state that the Veteran's tinnitus was related to his hearing loss, the examiner opined that the disorder was not caused by or related to military noise exposure.  

The Board notes that the Veteran received the Combat Medical Badge for his satisfactory performance of duty while under hostile fire in April 1968.  See DD Form 215 and June 2013 personnel record.  In addition, the Veteran has asserted that the examiner misunderstood that he was joking when he claimed that his hearing loss began 10 to 12 years ago.  See May 2012 VA Form 9 (May 2012).  Instead, the Veteran believes that his tinnitus began during his military service.  See November 2009 claim; June 2010 notice of disagreement; May 2012 VA Form 9.  The examiner also did not explain why the delayed onset of tinnitus would be significant.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran received the Combat Medical Badge for his satisfactory performance of duty while under hostile fire in April 1968.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed in full.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 USCA §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

